869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lynn R. NEISS, Plaintiff-Appellee,v.A.L.C. COMPANY, INC., Defendant-Appellant.
No. 88-4052.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1988.

Before MERRITT, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The defendant seeks to appeal an order of the district court granting an injunction in this patent case.  Although the notice of appeal stated the appeal was to be to the United States Court of Appeals for the Federal Circuit, the notice was erroneously transmitted to this Court and filed herein.


2
The defendant now moves for transfer of its appeal to the Federal Circuit on grounds that court has exclusive jurisdiction in this matter.  See 28 U.S.C. Secs. 1292(c)(1) and 1295(a)(1).  Upon consideration thereof,


3
It is ORDERED that the motion to transfer is granted.